We can describe today’s world in many ways — interdependent, aware and diverse. Yet it is also polluted, isolationist and unequal. We have never been so close together and yet so far apart. We are living in an era when individuals are at the centre of the decision-making process and yet the decisions that are being taken are not necessarily people-centred. Contradictory situations and outcomes are the order of the day.
We cannot just accept all of that as inevitable. We are fortunate enough to be living in an age when we are not only aware of the changes that are happening around us, we are also part of them. We are duty-bound to ensure that these ongoing changes and transformations leave no one behind. Transformations should be used to benefit our peoples, not to create divisions between the haves and the have-nots or those on the outside and those on the inside. Economic prosperity does not mean social injustice, and being a patriot does not equate to isolating a nation. The future should be equal. It is our responsibility to show the value of all peoples, irrespective of their age, race, sexual orientation, gender, creed and ability. Diversity is an enriching factor for any society. Firm in this belief, our country has embarked on a journey of conviction to fight social marginalization and address the needs and rights of those who for decades were considered to be the daughters and sons of a lesser God.
From marriage equality to gender-neutral markers, the advancements made by Malta in the field of the lesbian, gay, bisexual, transgender, queer and intersex (LGBTQI) community are described by the Office of the High Commissioner for Human Rights as the global gold standard. It is a privilege and a responsibility to be seen as a world leader on such an important matter. With a rating of 94 per cent on the International Lesbian, Gay, Bisexual, Trans and Intersex Association Rainbow Map, Malta is now consistently the leading European country in protecting people’s rights in the areas of equality and non-discrimination, hate crime and hate speech, legal gender recognition and bodily integrity, civil-society space and asylum. All of that was achieved in just a few years, thanks to a strong bond between Government and civil society. Our experience has taught us that empowering citizens and ensuring that they have a voice in addressing and resolving issues that concern them and affect their lives is an important part of our success as a country. And yet in spite of our success, there is still a long way to go.
Our ambition is clear. We want not only to provide the necessary legal platform but to contest social norms that abet stigma and discrimination. Legislation alone does not guarantee social change. We are working fast and actively on this aspect and our efforts are starting to bear fruit. The latest European Commission Eurobarometer survey on LGBTQI equality ranked Malta first in acceptance of gender-identity recognition. It also showed positive results in social acceptance of LGBTQI people and the need for inclusive educational curricula in schools. On the other hand, we note that we need to do a lot more to ensure that certain issues, such as family acceptance, have a more holistic approach.
Autonomy and empowerment are values that our legislation and practice seek to mainstream, while ensuring appropriate support for persons who could find themselves in more vulnerable situations. That is why we have also enacted cutting-edge legislation in the area of gender identity, gender expression and sex characteristics and why we are currently working to follow up on United Nations recommendations in other areas.
The future is female. We need to understand that we cannot succeed when approximately half of our global population is being held back. For centuries, women have played an important role in society, both in communities and, for the past decades, in the workplace. Yet this role has been under-appreciated, insufficiently acknowledged and at times even unrecognized. I firmly believe that the strong worldwide momentum pushing for women’s rights should inspire leaders to review the pace of progress and ensure that Governments commit to achieving gender equality in our lifetime.
On a national level, Malta has been promoting numerous initiatives that underscore the country’s commitment to the gender-equality agenda and the promotion of equal opportunities for all. We replaced our passive-benefit system, with its underlying poverty trap, with an active system that puts people back to work. We were not willing to continue to accept a situation in which we allowed thousands of lives to be spent in situations of unnecessary inactivity, in which families and individuals, mostly women, were trapped in a life on the edge, scraping through and marginalized at the edges of our society. This is why we introduced the tapering of social benefits, so that, when someone finds a job, they lose their benefits after a period of years, not immediately. Liberated from the excessive tax burden, those on social benefits — mostly women, once again — responded. The number of those on social assistance in our country has been cut in half in the past three years.
On the other hand, until a few years ago, working parents, mostly mothers, faced staggering childcare costs if they opted to go off to work. Their wages ended up financing childcare costs. We in Malta therefore introduced universal free childcare for all working parents. The result was essentially a silent social revolution. The female employment rate grew from 52 per cent to 63.4 per cent.
Yet that is not enough. We firmly believe that gender balance in politics would benefit not only women and female politicians, but also parties and society. Our country’s record in female representation in the taking of political decisions is meagre, to say the least. In this regard, and aware of the persistent underrepresentation of women in Parliament, we launched a reform proposing affirmative action that can help us bridge the gap.
An individual’s contribution to society and the relevance of one’s thoughts and capabilities should not be affected by gender. We have to come to terms with the fact that social advancement has always been equated with empowerment and that therefore discrimination ultimately affects a nation’s resilience and standing.
When I think about the future, my mind instantly goes to my daughters. Considering that this year marks the thirtieth anniversary of the Convention on the Rights of the Child, we should not be reflecting on the milestones achieved in its implementation, but, more importantly, we should be seeing that the areas that need to be addressed, such as including children’s perspectives in all policies and decisions, are actually being made. Malta is currently working to fully incorporating the Convention into its legislation to enhance the full realization of children’s rights, making them portable and fully accessible.
Good health, well-being and quality inclusive education are fundamental human rights and indispensable for the achievement of the Sustainable Development Goals (SDGs) and the realization of what we all agree upon. In this vein, all children — boys and girls — should have access to good quality health care and education to ensure their well-being. Our objective is to equip all children with the appropriate environment and tools that allow them to acquire all of the necessary skills and talents for citizenship and employability in the twenty-first century and beyond.
We are committed to providing an education through which our children develop their personal and social potential to the fullest and acquire the appropriate knowledge, competencies and attitudes through a curriculum that is oriented around such values as equity, social justice, diversity and inclusiveness. Such inclusion will result from ensuring that the educational environment is accessible in every way.
While striving to implement a mainstream approach to education, including through the adoption of a national inclusion policy, Malta also recognizes the importance of working to achieve equality in outcomes for all. In this regard, we believe that such an approach should be complemented by individualized and tailored supports, for example, for children with disabilities, to ensure, in the spirit of the SDGs, that no child is left behind.
We should therefore be committed to continuing to provide the best for our peoples for an improved quality of life and a brighter future. Sustainable development is all about current and future generations, not just about specific economic sectors or social strata. A “generation” implies that we are all involved, and that therefore we are all expected to contribute to defining our own future and to leaving a better world for future generations — a future that we hope will be equal.
